DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutayeb et al. (US 2018/0219299).
In regards to claim 1, Boutayeb discloses of an electronic device comprising: a housing (for example see 200, 1100 and Figs 2-6, 8-9, 11); an antenna structure comprising a portion of the housing or disposed in the housing, and including an annular conductive structure (for example see 202, 204), the annular conductive structure comprising a first surface (for example 222) facing an outside of the housing, a second surface (for example 240) facing a direction opposite the first surface (222, see Fig 4), an internal space (for example see 203) defined by the first surface (222) and the second surface (240, see Figs 2-4), and a plurality of slots (for example see 270, 300 in Figs 2-3, 8-9 and 11) having a repeating pattern and formed through the first surface (222) to the internal space (203; a conductive member (for example see 214) disposed in the internal space (203); a wireless communication circuit (for example 216) electrically connected with the conductive member and configured to provide a directional beam using the antenna structure (for example see Paragraphs 0002, 0021-0022, 0029-0030); and a ground (for example 210, see Fig 4 and Paragraphs 0025, 0029) electrically connected to the annular conductive structure (202, 204, for example see Figs 2-6, 8-9, 11).  
In regards to claim 2, Boutayeb discloses of the electronic device of claim 1, wherein the wireless communication circuit is configured to transmit and/or receive signals having a frequency in a range of 3 GHz to 100 GHz (for example see Paragraph 0032).  
In regards to claim 3, Boutayeb discloses of the electronic device of claim 1, wherein the plurality of slots (270, 300) are disposed symmetrically around a center of the annular conductive structure (for example see Figs 2-3, 8-9 and 11).  
In regards to claim 4, Boutayeb discloses of the electronic device of claim 1, wherein the annular conductive structure (202, 204) has a circular shape (for example see Figs 2-3, 5-6, 8-9, 11).  
In regards to claim 5, Boutayeb discloses of the electronic device of claim 4, wherein the plurality of slots (270, 300) have regular angles so that the antenna structure provides a directional beam in a predetermined radiation direction (for example see Figs 2-3, 5-6, 8-9 and 11).  
In regards to claim 6, Boutayeb discloses of the electronic device of claim 5, wherein the angle is a value in a range of 0 degrees to 90 degrees (for example see Paragraphs 0005, 0031, 90 degrees equates to a right angle).  
In regards to claim 15, Boutayeb discloses of the electronic device of claim 1, wherein the conductive member is configured to emit, to the internal space (203), signals fed through a signal line of a coaxial cable (for example 262) from the wireless communication circuit (216, for example see Fig 4 and Paragraph 0029).  

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 7, the prior art does not disclose of the electronic device of claim 1, further comprising at least one image sensor facing an opening defined by the annular conductive structure, nor would it have been obvious to one of ordinary skill in the art to do so.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844